Dismissed and Memorandum Opinion filed September 17,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00194-CV
____________
 
JENNIFER L. STEVENS, Appellant
 
V.
 
BANK OF AMERICA, N.A., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 925806
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 27, 2009. 
On September 3, 2009, parties=s filed a joint motion to dismiss the appeal because the case
has settled.   See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Panel consists of Justices
Yates, Frost, and Brown.